Citation Nr: 1720240	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and impulse control disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to September 2007.  

In May 2013, a Travel Board hearing was held at the New York, New York Regional Office (RO) before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  In November 2014, the Board reopened and remanded the issue on appeal for further development.  The appropriate development was completed and the matter is ripe for decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  In a November 2014 decision, the Board reopened and remanded the issue on appeal to obtain a VA mental health examination and opinion.

2.  A VA examiner, at a January 2015 VA mental health examination, diagnosed the Veteran with bipolar disorder and opined that it was as likely as not that the diagnosed mental health disorder was related to service.

3.  In an addendum opinion, the VA examiner clarified that the Veteran had no other diagnosed mental health disorders, and any evidence to the contrary was incorrect.  This opinion is supported by the other evidence of record.

4.  The Veteran was granted service connection for bipolar disorder in a May 2015 RO rating decision, and a 70 percent rating was assigned based upon all of his mental health symptomatology.

5.  To date, the Veteran has not submitted a notice of disagreement (NOD) to either the effective date or the initial rating assigned for the now service-connected bipolar disorder.  

6.  As the Veteran has been granted service connection for his only diagnosed mental health disorder, and as he has expressed no dissatisfaction with either the effective date or initial disability rating assigned, there remains no question of fact or law to be decided by the Board concerning the issue of entitlement service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The issue of entitlement to service connection for an acquired psychiatric disorder has been rendered moot by the grant of service connection for the acquired psychiatric disorder of bipolar disorder, leaving no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In a November 2014 decision, the Board reopened and remanded the issue on appeal to obtain a VA mental health examination and opinion.  A VA examiner, at a January 2015 VA mental health examination, diagnosed the Veteran with bipolar disorder and opined that it was as likely as not that the diagnosed mental health disorder was related to service.  In an addendum opinion, the VA examiner clarified that the Veteran had no other diagnosed mental health disorders, and any evidence to the contrary was incorrect.  This opinion is supported by the other evidence of record.

The Veteran was granted service connection for bipolar disorder in a May 2015 RO rating decision, and a 70 percent rating was assigned based upon all of his mental health symptomatology.  To date, he has not submitted a NOD to either the effective date or the initial rating assigned for the now service-connected bipolar disorder.  

As the Veteran has been granted service connection for the only diagnosed mental health disorder, and as he has expressed no dissatisfaction with either the effective date or initial disability rating assigned, there remains no question of fact or law to be decided by the Board concerning the issue of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for an acquired psychiatric disorder, to include bipolar disorder and impulse control disorder. Thus, the appeal is dismissed.


ORDER

The appeal on the issue of service connection for an acquired psychiatric disorder, to include bipolar disorder and impulse control disorder, is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


